Title: To Thomas Jefferson from Causin, 3 May 1791
From: Causin
To: Jefferson, Thomas


Paris, “rue neuve Ste. Martin. No.18.” 3 May 1791. It is the tender and sad cry of a father and mother for a son that moves them to appeal to TJ on account of one of their children, who departed from Le Havre 12 May 1790 under care of the Scioto Company. They have received no news of him save one letter from Mr. De Boine, who says he saw him in Philadelphia. Because of this they beg TJ to aid him in returning to France. If he is not found or is in danger, their intent to make him free and happy will be seen by the enclosed extract of an act, duly attested by a notary, as well as a letter of their son, who bears the deed and a letter from Mr. Playfair. “Nous adresserons nos Voeux à l’être Supreme qui veille à la conservation des Jours prétieux de Monsieur.”
